Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed October 19, 2020. 

Claims 1 and 3-16 are pending and have been amended. Claims 2 and 17 have been cancelled. Claims 1 and 5-7 have been amended. Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

All prior rejections are withdrawn in view of applicant’s amendments to the claims and new rejections are recited below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Defago (US 3,995,992) in view of Chervin (US 2006/0021163) as evidenced by The Physical Properties of Hydroxyethyl Cellulose (https://celluloseether.com/physical-properties-of-hydroxyethyl-cellulose/).
Defago teaches coating inert carriers of three dimensional stable sheets and can consist of varied materials for which the dyes have no affinity (column 7, lines 10-20) with compositions comprising 0.01-80 percent by weight dye and 0.5-50 percent by weight binder (column 8, lines 23-34). Defago teaches using cationic (basic dyes with pH greater than 7-14) and azo dyes which transfer when exposed to temperatures between 80-220 degrees C (column 3, lines 40-66). Defago teaches using dye mixtures (column 5, lines 46-48). Defago teaches the binders can be water soluble compounds selected from alginate, modified celluloses, particularly hydroxyethyl cellulose, or polyvinyl alcohol which are nonionic  (column 7, lines 39-52). Defago teaches the binders are thickening agents (column 7, lines 26-27). The Physical Properties of Hydroxyethyl Cellulose document provides evidence that hydroxyethyl cellulose is soluble in hot or cold water and therefore would be soluble at temperatures greater than 25 degrees C as this is room temperature and hot water would be greater than room temperature. 
Defago does not teach the inert carrier is a nonwoven viscose/polyester
	Chervin teaches that sublimation inks can be effectively printed on woven or nonwoven fabric carriers (abstract, paragraph 0023,0019) comprising polyester and viscose fibers (paragraph 0019). Chervin teaches using black disperse dyes as the sublimation dye (paragraph 0030). Chervin teaches this nonwoven substrate comprising 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye transfer sheets of Defago by using a nonwoven flat sheet substrate comprising polyester and viscose fibers and a black dye because Chervin teaches the nonwoven polyester/viscose fabric sheets are effectively formable around substrates to which the dyes need to be transferred and black dyes are known to be transferred in these processes. Regarding the limitation wherein the dye can be released in aqueous solution at temperatures of from 25-95 degrees C, they would be capable to transfer in the claimed temperature range in any medium including aqueous media as exposure to the temperature range would trigger their release and Defago teaches the binders are water soluble and hydroxyethyl cellulose is soluble above 25 degrees C. . The dye must be capable of release but does not have to be released in this manner as the claim is a product claim and not a method claim. It would have been obvious to one of ordinary skill in the art to select dyes of pH of approximately 7 to approximately 11 because the dyes of Defago can be cationic or basic dyes which are selected from those in the basic range of above 7 to 14.

Claims 1,3-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Defago (US 3,995,992) in view of Chervin (US 2006/0021163) and further in view of the polyvinyl alcohol compound summary. 
Defago teaches coating inert carriers of three dimensional stable sheets and can consist of varied materials for which the dyes have no affinity (column 7, lines 10-20) with 
Defago does not teach the inert carrier is a nonwoven viscose/polyester, the solubility temperature or pH of the polyvinyl alcohol. 
Chervin teaches that sublimation inks can be effectively printed on woven or nonwoven fabric carriers (abstract, paragraph 0023,0019) comprising polyester and viscose fibers (paragraph 0019). Chervin teaches using black disperse dyes as the sublimation dye (paragraph 0030). Chervin teaches this nonwoven substrate comprising polyester and viscose fibers is effective in transferring disperse dyes to the substrate which is to receive the dye. 
The polyvinyl alcohol compound summary teaches that polyvinyl alcohol has a pH of 5.0-6.5 (page 12 to page 13) and that polyvinyl alcohol is soluble in water in hot or cold temperature (section 3.2.8, pages 10 and 11 The polyvinyl alcohol compound summary provides evidence that polyvinyl alcohol is soluble in hot or cold water and therefore would 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dye transfer sheets of Defago by using a nonwoven flat sheet substrate comprising polyester and viscose fibers and a black dye because Chervin teaches the nonwoven polyester/viscose fabric sheets are effectively formable around substrates to which the dyes need to be transferred and black dyes are known to be transferred in these processes. Regarding the limitation wherein the dye can be released in aqueous solution at temperatures of from 25-95 degrees C, they would be capable to transfer in the claimed temperature range in any medium including aqueous media as exposure to the temperature range would trigger their release and Defago teaches the binders are water soluble and polyvinyl alcohol is soluble above 25 degrees C. . The dye must be capable of release but does not have to be released in this manner as the claim is a product claim and not a method claim. It would have been obvious to one of ordinary skill in the art to select dyes of pH of approximately 7 to approximately 11 because the dyes of Defago can be cationic or basic dyes which are selected from those in the basic range of above 7 to 14.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Defago and Chervin by selecting the claimed pH ranges of binding agents because the polyvinyl alcohol compound summary teaches polyvinyl alcohol has a pH of 5-6.5. Accordingly, the agents taught in Defago already have the claimed pH values. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Defago (US 3,995,992) in view of Chervin (US 2006/0021163) and the polyvinyl alcohol compound summary and further in view of Arita (JP02003277655). 
Defago, Chervin and the polyvinyl alcohol compound summary are relied upon as set forth above.
Defago, Chervin and the polyvinyl alcohol compound summary do not specify two binding agents with two pH ranges. 
Arita teaches alginate used in inks has a pH of 7 (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Defago, Chervin and the polyvinyl alcohol compound summary by selecting the claimed pH ranges of binding agents because the polyvinyl alcohol compound summary teaches polyvinyl alcohol has a pH of 5-6.andmd Arita teaches alginate used in inks has a pH of 7. Accordingly, the agents taught in Defago already have the claimed pH values. 


Response to Arguments
Applicant's arguments filed regarding Defago in view of Chervin as they relate to the new rejections above have been fully considered but they are not persuasive. The examiner argues applicant’s claims are to a product with a structure of a nonwoven flat carrier material coated with a composition comprising a water soluble binding agent capable of being dissolved at greater than 25 degrees C and 45-98% at least one dye. Defago teaches coating inert carriers of three dimensional stable sheets and can consist . 

It is the examiner’s position that the claims are directed to dye loaded carriers and the “for dyeing or refreshing textiles” is intended use as the structure of the coloring In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761